Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being taught by Yamada (PGPUB 2011/0279071).
With respect to claim 1, Yamada teaches motor drive system, comprising: 
an AC motor (fig. 5, M1); 
a rotor position detection unit (fig. 5, 25) that detects a rotor position of the AC motor; 
a current sensor (fig. 5, 24) that detects a three-phase AC current flowing through the AC motor; 
a coordinate conversion unit (fig. 5, 220) that calculates a d-axis current and a q-axis current (Id,Iq) of the AC motor based on the rotor position and the three-phase AC current; 
a current control unit (fig. 5, 240) that outputs a d-axis voltage command and a q-axis voltage command (Vd#, Vq#) based on an input d-axis current command value and q-axis current command value (Idcom, Iqcom), and based on the d-axis current and the q-axis current; 
a modulation factor/voltage phase calculation unit (fig. 5, 270) that calculates a modulation factor (fig. 2; modulation factor) and a voltage phase based on the d-axis voltage command and the q-axis voltage command; 

a control selection unit (fig. 5, 300) that outputs a three-phase voltage command according to any one of a plurality of control modes (paragraph 0072) based on the modulation factor , the voltage phase, and the phase compensation amount; 
a PWM control unit (fig. 5, 260) that outputs a gate signal based on the three-phase voltage command and the rotor position; and 
an inverter (fig. 5, 14) that includes a plurality of switching elements (Q3-Q8), and controls the plurality of switching elements based on the gate signal to drive the AC motor, 
wherein the phase compensation amount calculation unit calculates the phase compensation amount (paragraph 0087; synchronizes phase) and outputs the calculated amount (paragraph 0090) to the control selection unit when the control mode is switched by the control selection unit.
With respect to claim 4, Yamada teaches wherein the phase compensation amount calculation unit sets the phase compensation amount to 0 (fig. 2, modulation zero in sinusoidal pwm) and outputs the phase compensation amount to the control selection unit except when the control mode is switched.
With respect to claim 5, Yamada teaches wherein the phase compensation amount calculation unit calculates the phase compensation amount based on at least one of the rotor position, the modulation factor, and the voltage phase (paragraph 0087; phase voltage).
With respect to claim 7, Yamada teaches wherein the phase compensation amount calculation unit estimates a change amount of the voltage phase at the time of switching the control mode based on the modulation factor, and calculates the phase compensation amount based on the estimated change amount of the voltage phase (paragraph 0087; phase voltage).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (PGPUB 2011/0279071).
With respect to claim 8, Yamada does not teach wherein the AC motor is driven by the inverter to generate torque for assisting an operation force of an electric power steering device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the AC motor of Yamada in a power steering application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 10, Yamada does not teach wherein the AC motor is driven by the inverter to generate torque for running a railway vehicle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the AC motor of Yamada in a railway vehicle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 2, 3, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846